Order of the Supreme Court, New York County (Leonard Cohen, J.), entered on December 19, 1984, which denied defendants’ motion for summary judgment dismissing the complaint, is modified, on the law, to the extent of granting defendants’ motion to dismiss the second and third causes of action, and otherwise affirmed, without costs or disbursements.
In this action seeking damages for breach of a purported contract of employment, plaintiff asserts sufficient facts to state a valid cause of action for breach of contract under Weiner v McGraw-Hill, Inc. (57 NY2d 458). (See also, Murphy v American Home Prods. Corp., 58 NY2d 293.) However, since the second cause of action for fraud and the third cause of action for tortious interference with contract relate directly and inextricably to the breach of contract allegation contained in the first cause of action, no separate causes of action lie for these claims. (Gould v Community Health Plan, 99 AD2d 479.) Concur—Rupferman, J. P., Sullivan, Ross, Fein and Milonas, JJ.